The action is by the appellee on a fidelity insurance policy for loss by reason of dishonesty or fraud of an employee. The petition alleged misappropriation of the funds of the association by its secretary in the sum of $3,886.27. The appellant pleaded, besides general denial, failure of compliance with provisions of the bond, and limitation. There was a trial before the court without a jury, and judgment was entered for the plaintiff for $2,756.47. There was proof that the defendant, a fidelity insurance company, for a consideration, insured the plaintiff against any pecuniary loss that might be sustained by reason of dishonesty or fraud of its secretary up to the amount of the bond. It is an admitted fact that such policy or bond was issued and delivered and in force. The secretary named in the evidence was in the service of the plaintiff prior to December 20, 1921, and until March 12, 1927. An itemized statement of the claim of the alleged funds misappropriated was shown. Upon conflicting evidence the trial court found, as involved in the judgment, that there was misappropriation by the secretary in the sum of $2,756.47. There is evidence warranting a finding that, until a full and complete audit of the books was made in March, 1927, the association did not learn of the misappropriation of the secretary. As seems to appear, false entries were *Page 1119 
made in the cashbook. The written documents in evidence speak for themselves, and it serves no purpose to here set them out.
The major complaints on appeal are that (1) the judgment is contrary to the law and evidence; and (2) the alleged misappropriations occurred more than four years before the time the suit was filed. The several points set forth and urged by appellant in support of these propositions have been fully considered at length, and we believe that there was no error committed by the court in these respects.
The propositions complaining of overruling exceptions to the petition, and the propositions complaining of the ruling of the court in admitting evidence have been duly considered, and it is believed that there is no error authorizing reversal of the judgment.
The judgment is affirmed.
 *Page 333